DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “A canal-type earphone having a pressure equilibrium structure, comprising: a microspeaker 100b including a frame, a magnetic circuit, a voice coil, and a diaphragm recited in Claim 1, Lines 1-3,
a counterpart attached to the rib recited in Claim 8, Lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
4.	Claims 4, 5 and 7 are objected to because of the following informalities:  
Claim 4 recites “communicating with the vent hole” in Line 3 and Line 6, it should be “communicating with the vent hole on the earphone housing”
Claim 5 appears to be incomplete. It does not end in a period.
Claim 7 recites “an inner surface of the earphone housing” it should be “the inner surface of the earphone housing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites the limitation "the switch bracket" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Kim KR-101423570 (For examination purports English Machine Translation of Kim would be use as cited reference).

Regarding claim 1, Kim teach
A canal-type earphone (Fig. 1 shows a canal-type earphone…Pg. 2, Lines 39-42) having a pressure equilibrium structure (the earphone has a structure to maintain the air pressure inside and outside of the same atmospheric pressure…Pg. 3, Lines 14-15), comprising: 

an earphone housing (Fig. 1 shows a housing 10) including an accommodation space (Fig. 1 shows a front case 11) accommodating the microspeaker (i.e. speaker unit 20) as shown in Fig. 1 and a nozzle (Fig. 1 shows an output tube 13) extending to one side of the accommodation space (i.e. front case 11) as shown in Fig. 1; 
a vent hole (Fig. 1 shows a through-hole 15) formed at the earphone housing (i.e. housing 10), installed in at least one of portions located in front of the microspeaker (i.e. speaker unit 20) in the nozzle (i.e. output tube 13) and the accommodation space (i.e. front case 11) as shown in Fig. 1, and allowing air to flow outside and inside the earphone housing (the earphone has the through-hole 15 to maintain the air pressure inside and outside of the same atmospheric pressure…Pg. 3, Lines 14-15); and 
an eartip (Fig. 1 shows an ear-piece 14) coupled to outside of the nozzle (i.e. output tube 13) of the earphone housing (i.e. housing 10) as shown in Fig. 1.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim KR-101423570 (For examination purports English Machine Translation of Kim would be use as cited reference) in view of Boyley et al. (hereinafter Boyley) US-PAT No. 8,670,586.

Regarding claim 2, Kim teaches all the features with respect to claim 1 as outlined above. 
Kim does not explicitly teach that a mesh covering the vent hole.
	Boyley teaches in Fig. 1 of a water resistant screens 134 covering the ports 132. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canal-type earphone, as taught by Kim, with the mesh covering the vent hole, as taught by Boyley. The motivation is to use the mesh to protect the microspeaker from outside particles.

13.	Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR-101423570 (For examination purports English Machine Translation of Kim would be use as cited reference) in view of Jo et al. KR-101446611 (For examination purports English Machine Translation of Jo would be use as cited reference).

Regarding claim 3, Kim teaches all the features with respect to claim 1 as outlined above. 
Kim does not explicitly teach a switch bracket rotatably coupled to the earphone housing, adjusting an opening degree of the vent hole, and closing the vent hole.
Jo teaches in Figs. 1 and 2 of a shielding portion 170 form a switching mechanism is rotatably installed along the perimeter 117 of the outer frame 110, the communication hole 118 to selectively open and close to allow the through hole (171, 172) are formed..Pg. 4, Lines 13-16. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canal-type earphone, as taught by Kim, with the switch bracket rotatably coupled to the earphone housing, adjusting an opening degree of the vent hole, and closing the vent hole, as taught by Jo. The motivation is to use the switch bracket to adjust the external sound flow of the vent.

Regarding claim 6, Kim teaches all the features with respect to claim 1 as outlined above. 
Kim teaches in Fig. 1 that the vent hole (i.e. through-hole 15) includes at least one vent hole formed in the one portion located in front of the microspeaker (i.e. speaker unit 20) in the accommodation space (i.e. front case 11) as shown in Fig. 1.
Kim does not explicitly teach that the earphone housing has a conduit provided on an inner surface thereof and communicating with the vent hole.
	Jo teaches in Fig. 2 of a frame 110 of an earphone has a communication hole 118 provided on an inner surface thereof and communicating with a through-hole is a shield 170. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canal-type earphone, as taught by Kim, with the conduit provided on an inner surface thereof and communicating with the vent hole, as taught by Jo. The motivation is to use the conduit as a guide tube to the direct the sound from the vent hole to the nozzle.

Regarding claim 7, the combination of Kim and Jo teach all the features with respect to claim 6 as outlined above. 
The combination of Kim and Jo do not explicitly teach that the conduit is formed by a rib protruding from an inner surface of the earphone housing.
	Jo teaches in Fig. 2 that the communication hole 118 is formed by an internal frame 140 protruding from the inner surface of the frame 110 of the earphone. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canal-type earphone, as taught by the combination of Kim and Jo, with the conduit is formed by a rib protruding from the inner surface of the earphone housing, as taught by Jo. The motivation is to use the conduit as a guide tube to the direct the sound from the vent hole to the nozzle.

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim KR-101423570 (For examination purports English Machine Translation of Kim would be use as cited reference) in view of Takigawa et al. (hereinafter Takigawa) US-PAT No. 8,270,657.

Regarding claim 5, Kim teaches all the features with respect to claim 1 as outlined above. 
Kim does not explicitly teach a sealing member provided between the switch bracket and the earphone housing.
	Takigawa teaches in Fig. 8B of a sealing pad 45 provided between a switching mechanism 40B and a casing 10Ba. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canal-type earphone, as taught by Kim, with .

15.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR-101423570 (For examination purports English Machine Translation of Kim would be use as cited reference) in view of Hosoo et al. CN-102648639 (For examination purports English Machine Translation of Hosoo would be use as cited reference).

Regarding claim 10, Kim teaches all the features with respect to claim 1 as outlined above. 
Kim does not explicitly teach a sound guide bracket coupled to a front surface of the microspeaker and having a guide tube extending into the nozzle.
	Hosoo teaches in Fig. 1 of a front shell 12 coupled to a front surface of a driving unit 41 and having a truncated conical part 16 extending into a mounting adapter 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canal-type earphone, as taught by Kim, with the sound guide bracket coupled to the front surface of the microspeaker and having the guide tube extending into the nozzle, as taught by Hosoo. The motivation is to use the guide tube to the direct the sound from the microspeaker to the nozzle.

Regarding claim 11, the combination of Kim and Hosoo teach all the features with respect to claim 10 as outlined above. Kim teaches in Fig. 1 that the vent hole (i.e. through-hole 15) includes at least one vent hole formed at a portion located in front of the microspeaker (i.e. speaker unit 20) in the accommodation space (i.e. front case 11) as shown in Fig. 1.
The combination of Kim and Hosoo do not explicitly teach a surface on which the vent hole is formed in the accommodation space and the bracket are spaced apart from each other.
	Hosoo teaches in Fig. 1 of a surface on which a front air passage open forward 25 is formed in front space 21 and the truncated conical part 16 are spaced apart from each other as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canal-type earphone, as taught by the combination of Kim and Hosoo, with the vent hole is formed in the accommodation space and the bracket are spaced apart from each other, as taught by Hosoo. The motivation is to use the structure to the direct the sound from the microspeaker to the nozzle.

16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim KR-101423570 (For examination purports English Machine Translation of Kim would be use as cited reference) in view of Hosoo et al. CN-102648639 (For examination purports English Machine Translation of Hosoo would be use as cited reference) and further in view of Jo et al. KR-101446611 (For examination purports English Machine Translation of Jo would be use as cited reference).

Regarding claim 12, the combination of Kim and Hosoo teach all the features with respect to claim 11 as outlined above. 
The combination of Kim and Hosoo do not explicitly teach a conduit communicating the vent hole with the nozzle, wherein the conduit is formed by a rib protruding from the inner surface of the earphone housing to the bracket.
Jo teaches in Fig. 2 of a communication hole 118 communicating a through-hole is a shield 170 with an extension portion 130. The communication hole 118 is formed by a rib protruding from the inner surface of the frame 110 of the earphone as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canal-type earphone, as taught by the combination of Kim and Hosoo, with the conduit provided on an inner surface thereof and communicating with the vent hole, as taught by Jo. The motivation is to use the conduit as a guide tube to the direct the sound from the vent hole to the nozzle.
Allowable Subject Matter
17.	Regarding claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 is objected to as being dependent upon claim 8.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653